NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              LEONARD O. WILLIAMS,
                   Petitioner,

                           v.
     OFFICE OF PERSONNEL MANAGEMENT,
                 Respondent.
              __________________________

                      2012-3051
              __________________________

   Petition for review of the Merit Systems Protection
Board in DC0831110366-I-1.
              ___________________________

                Decided: July 16, 2012
             ___________________________

   LEONARD O. WILLIAMS, of Richmond, Virginia, pro se.

    ANUJ VOHRA, Trial Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent. With him on
the brief were STUART F. DELERY, Acting Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and
KENNETH A. DINTZER, Assistant Director.
               __________________________
WILLIAMS   v. OPM                                         2


  Before BRYSON, PROST, and O’MALLEY, Circuit Judges.
PER CURIAM.

                         DECISION

    Leonard Williams appeals from a decision of the Merit
Systems Protection Board upholding a decision by the
Office of Personnel Management (“OPM”) that he was
ineligible for a deferred retirement annuity under the
Civil Service Retirement System (“CSRS”). We affirm.

                       BACKGROUND

    Mr. Williams worked as a machine tool operator at
the Army’s Rock Island Arsenal from October 20, 1980,
through April 16, 1982. In 2010, Mr. Williams filed with
OPM a form entitled, “Application for Deferred Retire-
ment,” in which he requested a deferred retirement
annuity. In the section of the form labeled “Type of
application,” Mr. Williams checked “Retirement” and then
wrote beside that notation, “Disability.” OPM determined
that Mr. Williams was not eligible to receive annuity
benefits because he had less than the five years of civilian
service required by law. OPM did not address the hand-
written notation reading “Disability.”

     Mr. Williams appealed OPM’s decision to the Board.
The administrative judge who was assigned to the case
affirmed OPM’s denial of a deferred retirement annuity.
The administrative judge based his opinion primarily on
Mr. Williams’s failure to meet the five-year service re-
quirement; he also noted, however, that Mr. Williams’s
handwritten notation of “Disability” was insufficient to
convert “his deferred annuity application to a disability
retirement annuity application.” Mr. Williams petitioned
for review by the full Board, which denied the petition.
3                                           WILLIAMS   v. OPM


                       DISCUSSION

    Under 5 U.S.C. § 8333(a), an employee in the CSRS
must complete at least five years of civilian service before
he is eligible for a CSRS retirement annuity. See also id.
§§ 8337(a), 8338(a) (reiterating the five-year service
requirement). There is no dispute that Mr. Williams was
employed as a federal civil servant for less than five
years. The records of his service indicate that he worked
for the Department of the Army for less than 18 months
before he was removed. 1 Having fallen short of the
length-of-service requirement set forth in sections
8333(a), 8337(a), and 8338(a), Mr. Williams is not entitled
to a retirement annuity.

     Mr. Williams argues that even if he did not meet the
five-year requirement he is entitled to disability retire-
ment because he was injured on the job. The administra-
tive judge found that Mr. Williams applied for a “Deferred
Annuity” and that, to receive a disability retirement
annuity, he would have had to file a different form, one
that specifically requested a disability retirement annu-
ity.    That ruling is consistent with 5 C.F.R. §
844.201(a)(3), the OPM regulation that requires an appli-
cation for disability retirement to be filed on the form
prescribed by OPM.

    Even if Mr. Williams had filed the correct form, how-
ever, he would not be entitled to disability benefits be-
cause he does not meet the requirements for a disability

    1    As the Board noted, even if we were to calculate
Mr. Williams’s time of service based on the earlier date on
which he asserts that he began working at the Army’s
Rock Island Arsenal, he still would have failed to com-
plete five years of civilian service.
WILLIAMS   v. OPM                                         4


retirement annuity. To be entitled to disability retire-
ment under CSRS, an applicant must have at least five
years of creditable federal civilian service. 5 U.S.C §
8337(a); see id. § 8333(a). As the Board found, Mr. Wil-
liams’s 18 months of creditable civilian service falls short
of the five-year requirement. Furthermore, an applicant
for a CSRS disability retirement annuity is required to
file a request for disability retirement either before his
separation from federal service or within one year of his
separation date. Id. § 8337(b). Mr. Williams filed his
request 28 years after his separation, long after the filing
deadline had passed. Consequently, the Board properly
affirmed OPM’s denial of Mr. Williams’s application for a
retirement annuity.

   No costs.

                       AFFIRMED